Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,418,987 (Colasacco).
In Re claim 1 Colasacco discloses a liquid transfer device comprising: a body (10) having an axis and first (16) and second (28) cap members at oppositely disposed axial ends body, first and second cavities (areas containing threads 18 and 30) within said first and second cap members that define first and second axial openings in the body, the first and second cavities being coaxially aligned along the axis of the body and defining interior walls within the first and second cap members (shown in Figure 2), first and second female threads (18, 30) formed interior walls of, respectively, the first and second cap members, and at least one fluid passage (fluid path through cap 16, tube 20, and cap 28 shown in Figure 2) through the body and fluidically interconnecting the first and second cavities, wherein the first and second axial openings in the body are considered to receive necks of first and second containers and the first and second female threads are configured to couple with male threads on the necks of the first and second containers such that the liquid transfer device physically couples the first and second containers together, coaxially aligns the first and second containers with the axis of the body, and fluidically 
In Re claim 2 Colasacco discloses a divider (ends of caps 16 and 28 as shown in Figure 2) between and separating the first and second cavities of the body and through which the fluid passage is defined.
In Re claim 3 Colasacco discloses a fluid passage (passage through plug 26)  having an interior diameter that is smaller than the interior diameters of the caps.
In Re claim 4 Colasacco discloses a divider formed from abutting walls of the first and second cap members (ends of caps 16 and 28 as shown in Figure 2).
In Re claim 5 Colasacco discloses a tube that passed through the divider (20).
In Re claim 6 Colasacco discloses the tube rotatably coupling the first and second cap members, allowing the first and second cap members to rotate independently of each other (rotating connection between tube 20, plug 26, and cap 28 shown in Figure 2).
In Re claim 7 Colasacco discloses a fluid passage defined by at least one hole in the divider (passage through tube 20).
In Re claim 10 Colasacco discloses a fluid passage which coincides with an axis of the body (passage through plug 26 along central axis of apparatus shown in Figure 2).
Colasacco as applied to claim 1 above performs the method of claim 11 during ordinary use and operation (see Figure 1).
In Re claim 12  Colasacco discloses cooking oil (Column 1, lines 15-17).
In Re claim 13  Colasacco discloses cooking oil (Column 1, lines 15-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colasacco.
In Re claim 8 Colasacco discloses the first and second threads (18, 30), but doesn’t disclose the relative pitch of either set of threads. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make use of whichever thread pitch best matched the containers which are being linked, in order to adapt the Colasacco device to link any desired containers.
In Re claim 9 Colasacco discloses the first and second threads (18, 30), but doesn’t disclose the relative pitch of either set of threads. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make use of whichever thread pitch best matched the containers which are being linked, in order to adapt the Colasacco device to link any desired containers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 3,945,617 discloses an end to end bottle filling apparats having a similar structure to the applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753